USCA4 Appeal: 22-1714      Doc: 4         Filed: 07/29/2022    Pg: 1 of 2




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1714


        In re: TENNYSON HARRIS, a/k/a Teddy, a/k/a Mark T.,

                            Petitioner.



                       On Petition for Writ of Mandamus. (8:00-cr-00253-PJM-3)


        Submitted: July 26, 2022                                            Decided: July 29, 2022


        Before NIEMEYER, KING, and THACKER, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Tennyson Harris, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1714      Doc: 4         Filed: 07/29/2022      Pg: 2 of 2




        PER CURIAM:

               Tennyson Harris petitions for a writ of mandamus, asking us to order the district

        court to take certain actions in his closed criminal case. “[M]andamus is a drastic remedy

        that must be reserved for extraordinary situations.” In re Murphy-Brown, LLC, 907 F.3d

        788, 795 (4th Cir. 2018) (internal quotation marks and citations omitted). “Courts provide

        mandamus relief only when (1) petitioner ‘ha[s] no other adequate means to attain the relief

        [he] desires’; (2) petitioner has shown a ‘clear and indisputable’ right to the requested

        relief; and (3) the court deems the writ ‘appropriate under the circumstances.’” Id. (quoting

        Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81 (2004)). The writ of mandamus is not a

        substitute for appeal after final judgment. Will v. United States, 389 U.S. 90, 97 (1967); In

        re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

               We have reviewed Harris’ petition and conclude that he fails to show that he is

        entitled to mandamus relief. Accordingly, we deny the petition. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                     2